Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on May 6, 2021, has been made of record and entered.  In this amendment, claims 2-15 have been amended, and new claims 16-20 have been added.
Claims 1-20 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on May 28, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are indefinite for reciting “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “time period in the range of from 10 to 72 hours”, and the claim also recites “in particular of from 20 to 30 hours”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 7, the broad range recited therein is the limitation “time period in the range of from 0.5 to 5 hours”; the narrower statement of the range/limitation in this claim is “in particular of from 0.5 to 2 hours”.
Claim 12 is (and claims 13-15 and 20 depending therefrom are) indefinite due to the presence of the phrase “obtainable by”, which does not limit these claims to the method limitations of claim 1 (from which claim 12 depends) recited therein; i.e., the claimed “catalyst” does not necessarily have to be produced by the method as recited in claim 1.    The word “obtainable” opens these claims to limitations not necessarily encompassed by these claims.

Allowable Subject Matter
Claims 1-5, 8-11, and 16-19 are allowed.
Claims 6, 7, 12-15, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for preparing a shell type catalyst for oxidation of mercury, wherein a support material is prepared from a paste prepared by mixing at least titanium dioxide and a compound of a promoter, or a promoter-doped titanium dioxide, followed by impregnating the support material with an aqueous impregnation solution comprising a vanadium compound, followed by drying the impregnated support material and calcining the dried impregnated support material.
Exemplary prior art includes:
1) Nochi et al. (U. S. Patent Publication No. 2011/0082028), which teaches a mercury oxidation catalyst containing V2O5 and MoO3 as active components supported on TiO2 as a carrier, along with an MoO3 volatilization preventing component also supported on the carrier. The catalyst is prepared by forming a catalyst material solution containing active components and a MoO3 volatilization component, and soaking a substrate containing a TiO2 carrier into the catalyst material solution, followed by drying and calcining.  See paragraphs [0017]-[0025] of Nochi et al.
While this reference teaches that the substrate containing a TiO2 carrier may be produced by extrusion molding, this reference does  not teach or suggest inclusion/incorporation of Mo or W into titania carrier, as recited in step (a) of claim 1.
2) Kai et al. (U. S. Patent No. 7,842,644), which teaches a catalyst for the oxidation of metal mercury containing a molybdenum and vanadium complex oxide, formed by placing said complex in layers only on the surface of a plate-like or honeycomb-like carrier containing Ti and W (Abstract).  An exemplary embodiment involves forming a paste from titanic oxide, ammonium paratungstate, water and silica based inorganic fiber, and applying the paste to an SUS430 mesh-form base material to form a plate-like product that is dried and calcined.  An Mo-V catalyst powder formed from a mixture of ammonium molybdate and vanadium sol is mixed with water to form a slurry and the aforementioned plate-like product is soaked in said slurry.  See Example 1 of Kai et al.
3) Cross et al. (U. S. Patent Publication No. 2006/0198775), which teaches a sorbent composition comprising a vanadium compound and a TiO2 support material, said composition useful in the removal of mercury and mercury compounds (Abstract), wherein the composition is prepared by incorporating into, onto, or into and onto a porous TiO2 support a source of vanadate ions, wherein the vanadate source is mixed with TiO2 particles (paragraphs [0017]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 14, 2022